         Case 1:18-cv-09433-LGS Document 117 Filed 01/19/21 Page 1 of 1
                                          U.S. Department of Justice
                                                                                              Page 1
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                       January 19, 2021

By ECF
The Honorable Lorna G. Schofield
United States District Judge
40 Foley Square
New York, New York 10007

       Re:     PEN American v. Trump, 18 Civ. 9433 (LGS)

Dear Judge Schofield:

    I write respectfully on behalf of the parties in response to the Court’s October 21, 2020 Order
directing the parties to file status letters apprising the Court of the status of defendant’s petition
for interlocutory appeal. See ECF No. 113.

    Defendant’s petition was filed on October 13, 2020. See PEN American v. Trump, No. 20-
3507 (2d Cir.), Dkt. No. 1. On October 23, 2020, plaintiff filed its opposition to defendant’s
petition. PEN American v. Trump, No. 20-3507 (2d Cir.), Dkt. No. 15. The court of appeals has
not yet ruled on the petition.

    By order dated January 7, 2021, the court of appeals directed the parties to file letter briefs by
January 28, 2021, “addressing whether any of the issues in the § 1292(b) petition have been, or
will be, rendered moot by the completion of the President’s term, and, if not, the basis for this
Court’s jurisdiction.”

   We thank the Court for its consideration of this submission.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney
                                               By:     /s/ Benjamin H. Torrance
                                                       Benjamin H. Torrance
                                                       Assistant United States Attorney
                                                       86 Chambers Street, Third Floor
                                                       New York, NY 10007
                                                       Telephone: (212) 637-2703
                                                       Fax: (212) 637-2702
                                                       Email: benjamin.torrance@usdoj.gov

Cc (By ECF): Counsel of Record
